Case 1:21-cv-00113-DKW-WRP Document 13 Filed 02/26/21 Page 1 of 7           PageID #: 293




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI‘I
   XUEMEI DEVINE dba ANELA’S                  Case No. 21-cv-00113-DKW-WRP
   JEWELRY and CHARLES DEVINE
   dba ANELA’S JADE,                          ORDER DENYING PLAINTIFFS’
                                              MOTION FOR EX PARTE
                                              TEMPORARY RESTRAINING
               Plaintiffs,                    ORDER AND SEIZURE ORDER

         v.

   SNT JEWELS dba KINGOFSS925;
   VEEVIANNIE NIKOGHOSSIAN;
   HAROUT NIKOGHOSSIAN aka
   HARRY NIKOGHOSSIAN aka
   HAROLD NIKOGHOSSIAN; DOE
   DEFENDANTS 1-10,

               Defendants.


        Before the Court is Plaintiffs’ ex parte motion for a temporary restraining

  order (“TRO”) and an order seizing Defendants’ allegedly copyright-infringing

  merchandise and related documents. Dkt. No. 11. Because Plaintiffs have failed

  to adequately explain why notice should be excused and how allowing time for

  Defendants to respond would result in irreparable harm, the motion is DENIED.

                                LEGAL STANDARD

        A TRO is restricted to its “underlying purpose of preserving the status quo

  and preventing irreparable harm just so long as is necessary to hold a hearing, and
Case 1:21-cv-00113-DKW-WRP Document 13 Filed 02/26/21 Page 2 of 7              PageID #: 294




  no longer.” Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck

  Drivers, 415 U.S. 423, 439 (1974) (footnote omitted). A TRO without notice to

  the adverse party may be granted only where:

         (A)   specific facts in an affidavit or a verified complaint clearly
               show that immediate and irreparable injury, loss, or damage
               will result to the movant before the adverse party can be heard
               in opposition; and
         (B)   the movant’s attorney certifies in writing any efforts made to
               give notice and the reasons why it should not be required.

  Fed. R. Civ. P. 65(b)(1).

         The standard for a temporary restraining order is identical to the standard for

  a preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co.,

  240 F.3d 832, 839 n.7 (9th Cir. 2001). For a Court to grant a preliminary

  injunction or a TRO, a plaintiff must establish: (1) likely success on the merits; (2)

  likelihood of irreparable injury absent the injunction; (3) the balance of equities tip

  in his favor; and (4) the injunction is in the public interest. All. for the Wild

  Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citing Winter, 555 U.S. at

  20).

         Relevant to the present motion, a Court may grant an ex parte seizure

  application where:

         (B)   the court finds that it clearly appears from specific facts that—

               (i)     an order other than an ex parte seizure order is not
                       adequate to achieve the purposes of section 1114 of this
                       title;

                                             2
Case 1:21-cv-00113-DKW-WRP Document 13 Filed 02/26/21 Page 3 of 7                      PageID #: 295




                 (ii)  the applicant has not publicized the requested seizure;
                 (iii) the applicant is likely to succeed in showing that the
                       person against whom seizure would be ordered used a
                       counterfeit mark in connection with the sale, offering for
                       sale, or distribution of goods or services;
                 (iv) an immediate and irreparable injury will occur if such
                       seizure is not ordered;
                 (v) the matter to be seized will be located at the place
                       identified in the application;
                 (vi) the harm to the applicant of denying the application
                       outweighs the harm to the legitimate interests of the
                       person against whom seizure would be ordered of
                       granting the application; and
                 (vii) the person against whom seizure would be ordered, or
                       persons acting in concert with such person, would
                       destroy, move, hide, or otherwise make such matter
                       inaccessible to the court, if the applicant were to proceed
                       on notice to such person.

  15 U.S.C. § 1116(d)(4)(b).1 The party seeking a seizure must also “provide[] the

  security determined adequate by the court for the payment of such damages as any

  person may be entitled to recover as a result of a wrongful seizure or wrongful

  attempted seizure under this subsection.” 15 U.S.C. § 1116(d)(4)(A).

                                         DISCUSSION

         Plaintiffs may, indeed, have valid copyright claims. However, the

  mechanism they have chosen to enforce those claims requires, as evident above, a

  high standard of proof that—at least on the current record—Plaintiffs cannot meet.

  Among other things, Plaintiffs’ general assertions regarding COVID-19 and the


  1
   Section 503(a)(3) of Chapter 17 of the United States Code makes clear that rules pertaining to
  seizure applications in trademark disputes apply equally to copyright claims.

                                                  3
Case 1:21-cv-00113-DKW-WRP Document 13 Filed 02/26/21 Page 4 of 7             PageID #: 296




  imagined secret disposing of evidence by Defendants are insufficient to excuse

  notice and to proceed ex parte. Further, nothing in the motion persuades the Court

  that, absent a TRO, Plaintiffs will suffer irreparable injury. For these reasons, the

  TRO motion and seizure application are DENIED.

  I.    The Absence of Notice

        Plaintiffs contend the Court should excuse notice of this action and motion

  to Defendants for two reasons: (1) “the inherent difficulty in giving notice to a

  party given the increasing problems caused by COVID-19”; and (2) the “highly

  probable” chance Defendants will “move, hide, or otherwise make the infringing

  goods inaccessible.” Dkt. No. 11-1 at 16–17. The first reason is, at best,

  unconvincing, and the second is unsupported by any factual allegation.

        How COVID-19 has inhibited Plaintiffs’ ability to provide notice of this

  action is neither “inherent,” apparent, nor obvious to the Court. In fact, the only

  specificity Plaintiffs offer is that Defendants “may not be operating in their offices

  at this time.” Dkt. No. 11-1 at 16. First, and most obvious, this statement is

  speculative. Second and equally obvious is that Plaintiffs have not attempted

  service or done anything evident to the Court to locate Defendants, much less to

  determine whether or not they are actually “operating in their offices.” There has

  been no pre-litigation negotiation or contact of which the Court is aware meaning

  Defendants are completely in the dark concerning the claims asserted here.


                                            4
Case 1:21-cv-00113-DKW-WRP Document 13 Filed 02/26/21 Page 5 of 7              PageID #: 297




          Plaintiffs’ assertion that notice should not be afforded because it risks

  spoliation is as speculative as Defendants’ unavailability for service. Beyond

  invention, there is simply nothing offered in the record to support Plaintiffs’

  assessment that spoliation is “highly probable.” The very case Plaintiffs cite

  belies their argument. See Dkt. No. 11-1 at 15. To justify proceeding with an ex

  parte seizure, where a defendant is “likely to dispose of the infringing goods”

  before a hearing can take place:

          [T]he applicant must do more than assert that the adverse party would
          dispose of evidence if given notice. Plaintiffs must show that defendants
          would have disregarded a direct court order and disposed of the goods
          within the time it would take for a hearing and must support such assertions
          by showing that the adverse party has a history of disposing of evidence or
          violating court orders or that persons similar to the adverse party have such
          a history.

  Reno Air Racing Ass'n., Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006)

  (citations and internal quotation marks omitted) (emphasis added). Plaintiffs offer

  none of this. Dkt. No. 11–1 at 15–17. Instead, Plaintiffs appear to assume bad

  faith on the part of Defendants. This the Court will not do.

          Again, Plaintiffs may ultimately be entitled to some relief as a result of the

  claims they assert, but they may not short-circuit that process by eliminating

  Defendants’ ability to respond and be heard under the circumstances presented

  here.




                                              5
Case 1:21-cv-00113-DKW-WRP Document 13 Filed 02/26/21 Page 6 of 7            PageID #: 298




  II.   The Absence of Irreparable Harm

        A preliminary injunction or TRO may not issue where irreparable harm is

  merely possible. Winter, 557 U.S. at 22-23. Rather, “injunctive relief [is] an

  extraordinary remedy that may only be awarded upon a clear showing that the

  plaintiff is entitled to such relief.” Id. at 22. “Evidence of loss of control over

  business reputation and damages to goodwill could constitute irreparable harm.”

  Herb Reed Enters., LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d 1239, 1250 (9th

  Cir. 2013) (citing Stuhlbarg, 240 F.3d at 841). Such harm, however, may not be

  based on “platitudes” but must be demonstrated with evidence that “irreparable

  injury is likely in the absence of an injunction” and that “legal remedies, such as

  money damages, are inadequate.” Id. (citation and internal quotation marks

  omitted) (emphasis in original).

        Here, Plaintiffs claim “loss of business and goodwill” will continue if the

  TRO and seizure application are not granted. Dkt. No. 11-1 at 19–20; see also

  Dkt. No. 11-2 at ¶ 51; Dkt. No. 11-17 at ¶¶ 31–32. They also allege that “the

  impact of sales of Infringing Copies of [the copyrighted works] to wholesalers who

  would otherwise purchase Plaintiff’s product creates irreparable harm and

  substantially destroys an important segment of the Plaintiff’s customer sales base.”

  These allegations either constitute the type of “platitudes” that the Ninth Circuit

  has found insufficient, are unsupported by any facts, or can only be reasonably


                                            6
Case 1:21-cv-00113-DKW-WRP Document 13 Filed 02/26/21 Page 7 of 7                PageID #: 299




  read as alleging a loss of sales, an injury that can be remedied with money

  damages. See NuVasive, Inc. v. Alphatec Holdings, Inc., 2018 WL 3361457, at *8

  (S.D. Cal. July 10, 2018) (“Potential lost sales alone is not sufficient to manifest

  irreparable harm”) (citing Abbott Labs v. Andrez Pharm, Inc., 452 F.3d 1331, 1348

  (Fed. Cir. 2006)). Accordingly, the Court finds that Plaintiffs have failed at this

  time to demonstrate the likelihood of irreparable harm, absent an injunction.

                                        CONCLUSION

        Plaintiffs’ motion for a TRO and seizure application, Dkt. No. 11, are

  DENIED. The Court instructs Plaintiffs to (1) serve the Summons and Complaint

  on Defendants within the time permitted by Federal Rule of Civil Procedure 4(m);

  (2) serve the motion for a TRO and seizure application on Defendants, to the extent

  Plaintiffs wish to continue to pursue injunctive relief; and (3) file proof of service

  of the above with the Court as soon as practicable.

        IT IS SO ORDERED.

        DATED: February 26, 2021 at Honolulu, Hawai’i.



                                              De~
                                              United States District Judge
                                                                             -
  Xuemei Devine dba Anela’s Jewelry et al., v. SNT Jewels dba KingofSS925, et al.;
  Civil No. 21-00113-DKW-WRP; ORDER DENYING PLAINTIFFS’
  MOTION FOR EX PARTE TEMPORARY RESTRAINING ORDER AND
  SEIZURE ORDER

                                             7
